IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 470 EAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
LEROY MALDONODO,                             :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 21st day of March, 2018, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.